Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment No. 1 of our report dated December7, 2010 relating to the September 30, 2010 and 2009 financial statements of Next Fuel, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /S/WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida October 11, 2011 ND: 4825-5886-4651, v.1
